United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-50749
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DONALD MELVIN,

                                      Defendant-Appellant.

                            --------------------
               Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 3:04-CR-2788-1
                            --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Donald Melvin

raises arguments that are foreclosed by United States v. Doggett,

230 F.3d 160, 166 (5th Cir. 2000), which held that Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998), still controls

prior conviction enhancements under 21 U.S.C. § 841,

notwithstanding Apprendi v. New Jersey, 530 U.S. 466 (2000).           The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.